                                           1   JASON G. WEINER, ESQ.
                                               Nevada Bar Number 7555
                                           2   WEINER LAW GROUP, LLC.
                                               2820 W. Charleston Blvd., #35
                                           3   Las Vegas, Nevada 89102
                                               Tel. No. (702) 202-0500
                                           4   Fax No. (702) 202-4999
                                               Attorney for Defendant
                                           5   JAVIER ORTIZ
                                           6                         IN THE UNITED STATES DISTRICT COURT
                                           7                               FOR THE DISTRICT OF NEVADA
                                           8    UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00043-JAD-CWH
                                           9                 Plaintiff,
                                          10    vs.
                                          11                                                     STIPULATION TO CONTINUE
                                                JAVIER ORTIZ,
Tel: (702) 202-0500 Fax: (702) 202-4999




                                                                                                 SENTENCING
                                          12                 Defendant.                          (Fifth Request)
       2820 W. Charleston Blvd. #35
       WEINER LAW GROUP, LLC

        Las Vegas, Nevada 89102




                                          13
                                          14
                                                      IT IS HEREBY STIPULATED AND AGREED, by and between ROBERT KNIEF,
                                          15
                                               Assistant United States Attorney, counsel for the United States of America, and JASON G.
                                          16
                                               WEINER, ESQ., of the law firm of WEINER LAW GROUP, LLC., counsel for JAVIER
                                          17
                                          18   ORTIZ, that the Sentencing and Disposition scheduled for February 11, 2019 at 11:00 a.m., be

                                          19   vacated and set to a date and time convenient to this Court, but no sooner than sixty (60) days.

                                          20          The Stipulation is entered into for the following reasons:

                                          21          1.      Counsel for the defendant needs additional time as we are awaiting additional
                                          22                  information from law enforcement.
                                          23          2.      The defendant is not incarcerated and does not object to continuance.
                                          24
                                                      3.      The parties agree to the continuance.
                                          25
                                                      4.      The additional time requested herein is not sought for purposes of delay, but
                                          26
                                                              merely to allow counsel for defendant sufficient time within which to be able to
                                          27
                                                              effectively and complete investigation of the discovery materials to be provided.
                                          28


                                                                                         Page 1 of 2
                                                               second
                                           1         This is the fifth stipulation to continue filed herein.
                                           2         DATED this 6th day of February, 2019.
                                           3
                                           4
                                               WEINER LAW GROUP, LLC.                            UNITED STATES ATTORNEY’S OFFICE
                                           5
                                           6
                                           7       /s/Jason G. Weiner, Esq.                          /s/ Robert Knief
                                               By_____________________                           By_____________________________
                                           8   JASON G. WEINER, ESQ.                             ROBERT KNIEF
                                               Nevada State Bar No. 7555                         Assistant United States Attorney
                                           9   Attorney for the Defendant                        Attorney for the Plaintiff
                                          10
                                          11
Tel: (702) 202-0500 Fax: (702) 202-4999




                                          12
       2820 W. Charleston Blvd. #35
       WEINER LAW GROUP, LLC

        Las Vegas, Nevada 89102




                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                          Page 2 of 2
                                           1   JASON G. WEINER, ESQ.
                                               Nevada Bar Number 7555
                                           2   WEINER LAW GROUP, LLC.
                                               2820 W. Charleston Blvd., #35
                                           3   Las Vegas, Nevada 89102
                                               Tel. No. (702) 202-0500
                                           4   Fax No. (702) 202-4999
                                               Attorney for Defendant
                                           5
                                           6                      IN THE UNITED STATES DISTRICT COURT
                                           7                    FOR THE DISTRICT OF NEVADA
                                           8    UNITED STATES OF AMERICA,      Case No. 02:18-cr-00043-JAD-CWH

                                           9                   Plaintiff,

                                          10    vs.                                          FINDINGS OF FACT, CONCLUSIONS
                                                                                             OF LAW AND ORDER
                                          11    JAVIER ORTIZ,
Tel: (702) 202-0500 Fax: (702) 202-4999




                                          12                   Defendant.
       2820 W. Charleston Blvd. #35
       WEINER LAW GROUP, LLC

        Las Vegas, Nevada 89102




                                          13
                                                                                  FINDINGS OF FACT
                                          14
                                                      Based on the pending Stipulation of counsel, and good cause appearing
                                          15
                                               therefore, the Court finds that:
                                          16
                                                      1.      Counsel for the defendant needs additional time as we are awaiting
                                          17
                                                              additional information from law enforcement.
                                          18
                                                      2.      The defendant is not incarcerated and does not object to continuance.
                                          19
                                                      3.      The parties agree to the continuance.
                                          20
                                                      4.      The additional time requested herein is not sought for purposes of delay,
                                          21
                                                              but merely to allow counsel for defendant sufficient time within which to
                                          22
                                                              be able to effectively and complete investigation of the discovery
                                          23
                                                              materials to be provided.
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                     Page 1 of 2
                                           1                                  CONCLUSIONS OF LAW
                                           2
                                                      The ends of justice served by granting said continuance outweigh the best
                                           3
                                               interest of the public and the defendant in a speedy trial, since the failure to grant said
                                           4
                                               continuance would be likely to result in a misarrange of justice, would deny the parties
                                           5
                                           6   herein sufficient time and the opportunity within which to be able to effectively and

                                           7   thoroughly prepare for trial, taking into account the exercise of due diligence.
                                           8
                                           9
                                                                                          ORDER
                                          10
                                                      IT IS THEREFORE ORDERED that the Sentencing and Disposition scheduled
                                          11
Tel: (702) 202-0500 Fax: (702) 202-4999




                                          12   for February 11, 2019 at 11:00 p.m. be vacated and continued to April 15, 2019, at 11:00 a.m.
       2820 W. Charleston Blvd. #35
       WEINER LAW GROUP, LLC

        Las Vegas, Nevada 89102




                                          13    at the hour of    :       .m.,

                                          14          DATED this       8th       day of February, 2019.
                                          15
                                          16
                                          17
                                          18
                                          19                                                   UNITED STATES DISTRICT JUDGE
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                        Page 2 of 2
